Jordan, Justice.
In a disciplinary proceeding by the State Bar of Georgia Mr. Boswell appeals from two interlocutory orders entered prior to a jury trial on special questions of fact. The first of these is an order on the State Bar’s motion for imposition of sanctions, and the second is a pre-trial order stating the contentions of the parties, the facts established, the special questions to be presented to the jury, and other matters preliminary to the jury trial.
Neither of these orders is appealable under the State Bar rules in effect at the time the proceeding was commenced, or under the present State Bar rules.
The only interlocutory appeal allowed in a disciplinary proceeding is limited to the appeal of an order "challenging the sufficiency of the complaint or the answer” after the matter has been referred to the superior court for a jury trial. Under the old rules (Rule 4-208) such order was reviewable by the Court of Appeals and under the new rules effective June 1, 1977 (Rule 4-215) by the Supreme Court. The new rules provide for appellate review of all other matters by the Supreme Court only upon the State Disciplinary Board filing its report and *76recommendation with the court. Rule 4-219. There can be no direct appeal from such proceedings. Rule 4-215.
Argued October 12, 1977
Decided October 26, 1977.
John S. Boswell, Sr., pro se.
Robert H. Davis, Jr., for appellee.

Appeal dismissed.


All the Justices concur.